Morton, C. J.
We are of opinion that the court has no jurisdiction of these cases. There, has been no final judgment in the Superior Court in either case. Boyce v. Wheeler, ante, 554, and cases cited.
The judgment of the Superior Court in each case is that the petitioner is entitled to have assigned to her the real estate, or her interest therein, according to her petition. It is in its nature like the interlocutory judgment for partition, and must be followed by other proceedings before the case is ready for final judgment. Gen. Sts. c. 90, §§ 3, 5, 15, 17. Pub. Sts. c. 124, §§ 10, 11, 17. St. 1880, a. 211, § 2.
Commissioners to assign to her the land, or her interest therein, must be appointed, and, until their report and its acceptance by the court, there can be no final disposition of the case.

Appeals dismissed.